Citation Nr: 1421468	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

The Veteran's original service connection claim included PTSD, but in the instant decision, the Board has expanded the claim to include all acquired psychiatric disorders.  The Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a specific disease may include claims for service connection for any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issues are properly identified on the cover page of this decision.

In July 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's tinnitus is a result of active service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to entitlement to service connection for tinnitus, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Factual Background and Analysis

The Veteran contends that he first experienced ringing in the ears in service and it has continued since.  Of note, the Veteran served in Vietnam and received a Combat Infantryman Badge (CIB).  The Board finds that the Veteran clearly engaged in combat with the enemy and there is satisfactory lay evidence that his tinnitus was incurred during his period of active duty.  In other words, his tinnitus is consistent with the circumstances of his service and his contentions of the onset of tinnitus during service are accepted under 38 U.S.C.A. § 1154(b). 

A review of the service treatment records shows no complaints of tinnitus.  At service separation examination, however, the Veteran reported a history of hearing loss.  The Veteran testified that he first noticed ringing in his ears during service and it has continued since.

The Veteran was afforded a VA audiological examination in September 2009.  The examiner provided a negative nexus opinion and her rationale was that the Veteran did not complain of hearing problems during service and that he had extensive post-service noise exposure without hearing protection.  The Board finds that this opinion is based upon an inaccurate factual basis as the November 1970 discharge physical examination report shows the Veteran's report of hearing loss.  Additionally, the Veteran testified that following service he worked in many noisy occupations, but he always used hearing protection to preserve what hearing he had left.  The Board has no reason to doubt the Veteran's assertions as to his post-service use of hearing protection.  As such, the Board assigns the September 2009 opinion little probative value.  

The Board also notes that tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  He is certainly competent and credible in his reports of in-service noise exposure with the onset of tinnitus at that time and since.  

Based on the foregoing, the Board finds that the evidence in support of the Veteran's claim for tinnitus outweighs the inadequate September 2009 VA opinion.  As such, the preponderance of the evidence supports the Veteran's claim of service connection for tinnitus.  


ORDER

Service connection for tinnitus is granted.

REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's service connection claims for an acquired psychiatric disorder and bilateral hearing loss disability.

PTSD

The Veteran contends that his history of combat action caused him to have PTSD.  There is no question that the Veteran had combat exposure as evidenced by his award of a CIB.  The question before the Board is whether the Veteran has a current psychiatric diagnosis, including PTSD that is attributable to his period of active duty.

In a May 2009 psychiatric evaluation and June 2009 VA examination report, the medical professionals found that the Veteran had mild PTSD symptoms, but did not meet the DSM-IV criteria for a full PTSD diagnosis.  The medical professionals, however, did not discuss whether the Veteran had any other psychiatric diagnoses and their possible relationship to service.  As such, the Board finds that both 2009 findings were incomplete inasmuch as they only addressed PTSD symptoms.  

As such, the Veteran should be scheduled for another VA examination to diagnose him with all current psychiatric disabilities, to include PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's DSM-IV, and to determine whether this PTSD or any other psychiatric disability was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

The Board notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, supra.  Therefore, the examiner should consider whether any diagnosed psychiatric disabilities were caused or aggravated by his active duty service.

Hearing Loss

The Veteran contends that he has a bilateral hearing loss disability due to significant noise exposure during service.  

The Veteran was afforded a VA audiological examination in September 2009 (with a March 2010 addendum opinion).  The examiner provided a negative nexus opinion, and in her rationale, she stated that the Veteran did not complain of hearing loss during service and was not shown to have hearing degradation during service.  She also noted that the Veteran had significant post-service occupational noise exposure without hearing protection.  The examiner reiterated her findings in a March 2010 addendum opinion.

The Board finds that the 2009 opinion with 2010 addendum are inadequate inasmuch as the examiner based her opinion on an inaccurate factual basis.  The Veteran did complain of hearing loss during his separation physical examination in November 1970, and there were some minimal threshold shifts between enlistment and separation.  Further, the Veteran has competently and credibly testified that although he had post-service occupational noise exposure, he used hearing protection to preserve what hearing he had left.  

Based on the foregoing, the Board finds that a new examination is required to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file.  

2.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination for his claim for service connection for an acquired psychiatric disorder, including PTSD.  If possible, schedule the VA examination at the Portland VAMC-Vancouver Campus in Vancouver, Washington (or as close to that facility as possible).  If possible, the Board also requests that the Veteran be examined by a male examiner.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities or PTSD had its onset in service, or is otherwise related to service.

The Veteran's stressors are conceded based upon receipt of combat decorations during service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained the electronic files, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss caused or aggravated by his military service.

The examiner should also note the significance, if any, of any threshold shifts (no matter how minimal) between enlistment and discharge examination.  The examiner should also be aware that the Veteran reported hearing loss during his separation physical examination in November 1970.  The examiner should assume that the Veteran is credible to the extent that he reports using hearing protection in his post-service employment.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


